ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
We grant appellees’ Motion for Rehearing and/or Clarification to the extent that we withdraw our previous opinion and substitute the following:
In this workers’ compensation case, as in Cromartie v. City of St. Petersburg, 882 So.2d 439 (Fla. 1st DCA 2004), our review of the record satisfies us that the record does not contain competent and substantial evidence to support the determination of the judge of compensation claims that clear and convincing evidence existed sufficient to reject the appointed expert medical advisor’s opinion that the claimant had sustained a psychiatric injury as a result of the compensable workplace accident. Accordingly, as in Cromartie, we reverse the order denying the petition to the extent that petition requested psychiatric care, and remand with directions that the judge of compensation claims enter an order granting the request for such care.
REVERSED and REMANDED, with directions.
WEBSTER, BENTON and POLSTON, JJ., concur.